DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 12-22 are pending and have been examined in this application, claims 1-11 are cancelled.
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 08/26/2019, 05/13/2020, 03/25/2021 and reviewed by the Examiner.
Claim Objections
Claim 22 is objected to because of the following informalities: 
Claim 22 “shape; 0 a step” appears to be a typo.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims throughout reference a Japanese standard of measuring mechanical features referred to as JIS K 7161-1 and JIS K 7128-1 which is not an international standard. The use of this standard makes the claims unclear and indefinite as they do not appear to be used globally in order to compare the claims with prior art.  Also these terms fail to specifically recite any structure of the present invention.
	Claims have been examined as best understood and the JIS K 7161-1 and JIS K 7128-1 measurements and standards have not been interpreted to provide positive structural limitation to the device. 

Claim 12 line 3-4 “with the attachment portion” it is unclear if applicant intended the attachment portion to be attached to the rod body in addition to the attachment, or if applicant intended for this to read –on the attachment portion--.
Claim 12 line 10 “greater than that measured” is indefinite since it is unclear what “that” is referring to. As best understood, “that” is referring to a tensile elongation of the second sheet.

Claim 13 “the first seat” lacks antecedent basis, this has been interpreted as meaning –the first sheet--.

Claim 13 “15% or more” is indefinite, since it is unclear what range this is referring to, and whether or not it is 15% or more greater than the second sheet or 15% or more a proportion of the total.

Claim 14 “tensile modulus” lacks antecedent basis.



Claim 21 lines 3-4 “the attachment portion” lacks antecedent basis.

Claim 21 line 3-4 “with the attachment portion” it is unclear if applicant intended the attachment portion to be attached to the rod body in addition to the attachment, or if applicant intended for this to read –on the attachment portion--.

Claim 21 line 9 “the first layer” lacks antecedent basis.

Claim 21 line 10-11 “the second layer” lacks antecedent basis.

Claim 21 line 10 “greater than that measured” is indefinite since it is unclear what “that” is referring to. As best understood, “that” is referring to a tensile elongation of the second sheet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13, 15-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 2006006230 A) to Oikawa.
In regards to claim 12, Oikawa teaches a fishing rod having a rod body (Oikawa; 10) and an attachment portion (Oikawa; L), and comprising: an attachment (Oikawa; G1-G7, FIG 2) attached to an outer peripheral face of the rod body with the attachment portion (Oikawa; see FIGs 1 and 2); a first layer formed by winding a first sheet (Oikawa; any of P1-P3) around both the attachment portion and the rod body; and a second layer formed by winding a second sheet (Oikawa; P4) made of fiber-reinforced resin on an outer side of the first sheet (Oikawa; [0012] where P1-3 are made of glass fibers and epoxy resin, and P4 is made of carbon fibers), wherein tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is greater than that measured in accordance with JIS K 7161-1 of the second sheet. (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3).

In regards to claim 13, Oikawa teaches the fishing rod according to claim 12, wherein the tensile elongation measured in accordance with JIS K 7161-1 of the first seat is 15% or more (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3) [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].

In regards to claim 15, Oikawa teaches the fishing rod according to claim 12, wherein the first layer and the second layer are formed so that when regarded as one layer, a strength measured in accordance with JIS K 7 128-1 is 13 to 30 N/mm [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].  

In regards to claim 16, Oikawa teaches the fishing rod according to claim 12, wherein a tensile break strength measured in accordance with JIS K 7161-1 of the first sheet is 20 to 280 MPa [The measurements in the JIS K 7161-1 standard has not been interpreted as providing a structural limitation to the device].  

In regards to claim 17, Oikawa teaches the fishing rod according to claim 12, wherein the first sheet is made by impregnating fibers made of synthetic resin with a composition containing thermoset resin (Oikawa; [0012] where P1-3 are made of glass fibers and epoxy resin).  

In regards to claim 18, Oikawa teaches the fishing rod according to claim 12, wherein the second sheet is made by impregnating carbon fibers or glass fibers with a composition containing thermoset resin (Oikawa; [0012] where P4 is made of carbon fibers and glass fibers and expoxy resin).  

In regards to claim 19, Oikawa teaches the fishing rod according to claim 12, wherein the attachment is a fishing line guide (Oikawa; see G in FIGs 1 and 2).  

In regards to claim 21, Oikawa teaches a tubular body having a cylindrical member with a cylindrical shape (Oikawa; 10) and an attachment (Oikawa; G1-G7, FIG 2), and comprising: an attachment (Oikawa; G1-G7, FIG 2) attached to an outer peripheral face of the cylindrical member with the attachment portion; a step of winding a first sheet (Oikawa; any of P1-P3) around both the attachment portion and the cylindrical member; and a step of winding a second sheet (Oikawa; P4) made of fiber-reinforced resin (Oikawa; [0012] where P1-3 are made of glass fibers and epoxy resin, and P4 is made of carbon fibers) around an outer peripheral face of the first sheet, wherein tensile elongation measured in accordance with JIS K 7161-1 of the first layer formed of the first sheet is greater than that measured in accordance with JIS K 7161-1 of the second layer formed of the second sheet (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3).  

In regards to claim 22, Oikawa teaches a method of producing a tubular body comprising: a step of preparing a cylindrical member with a cylindrical shape (Oikawa; 10); 0 3a step of disposing an attachment having an attachment portion on an outer peripheral face of the cylindrical member (Oikawa; G, G1-7); a step of winding a first sheet around both the attachment portion and the cylindrical member; a step of winding a second sheet made of fiber-reinforced resin on an outer peripheral face of the first sheet (Oikawa; [0012] prepreg wound from the order of P1, P2, P3, P4, P4’); and a step of fixing the attachment to the cylindrical member by thereafter heating a wound body obtained by performing the above mentioned steps (Oikawa; [0013], where the guide is wound and heated to mount the fishing line guide), wherein tensile elongation measured in accordance with JIS K 7161-1 of the first sheet is greater than that measured in accordance with JIS K 7161-1 of the second sheet (Oikawa; [0016] P4 has a higher elasticity modulus, and therefore higher resistance to elongation than layers P1-P3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2006006230 A) to Oikawa in view of (US 20130172098 A1) to Shiga.
In regards to claim 14, Oikawa teaches the fishing rod according to claim 12, but fails to explicitly teach wherein the tensile modulus of the first sheet is 980 to 3500 MPa 
Shiga teaches the tensile modulus of the first sheet is 980 to 3500 MPa (Shiga; [0003] Fiber reinforced material having a tensile modulus of 3.4 GPa which is 3400 MPa).  
Oikawa and Shiga are analogous art from similar fields of endeavor i.e. tubular rods formed of composite materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first sheet with a tensile modulus between 980-3500 MPa as taught by Shiga. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
This working range is advantageous to provide the device with enough leeway to bend before it breaks without becoming fully inelastic upon bending.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2006006230 A) to Oikawa.
In regards to claim 20, Oikawa teaches the fishing rod according to claim 12, wherein the attachment is a reel seat (Oikawa; 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the reel seat and the first of the fishing line guides, or to extend the attachment portion of the rod in order to additionally encompass the reel seat as an attachment. Doing so would be advantageous to maintain consistent and integral material strength throughout the rod and its attachments.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050223617 A1 to Morita teaches the use of prepreg layers made of carbon fibers being wound around a cylindrical rod with line guides.
US 5090150 A to Pirazzini teaches a carbon fiber reinforced plastic used to secure a line guide to a cylindrical rod.
US 4821447 A to Nakayama teaches prepreg sheets made of carbon fiber being used to secure a reel leg mounting portion onto a pole.
US 20050178040 A1 to Kato, US 6524195 B1 to Kusumoto, and US 5926992 A to Tsurufuji teaches carbon and glass fibers

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647